DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s application filed on 12/1/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments	
Claim Rejections - 35 U.S.C. § 112(a)
Applicant’s arguments with respect to claim(s) 1, 11, 16 have been fully considered are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.
Applicant’s arguments with respect to claim(s) 2 have been fully considered are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 11, 16, the limitation “the payment facilitator computing system receiving, from the second computing device via the network, the data included in the code image including an indication that the customer scanned the code image received from a delivery agent to obtain the invoice identifier and the purchase amount and confirmed that the obtained invoice identifier matched an invoice identifier provided by the delivery agent and that the obtained purchase amount matched a purchase amount agreed to in the transaction” fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed function of the data included in the code image including an indication that the customer scanned the code image and confirmed the invoice identifier / purchase amount. Instead, the Specification discloses the data included in the code image including an invoice identifier, purchase amount and delivery person ([0050]). See MPEP 2163.
By virtue of their dependence, the dependent claims are similarly rejected.
As per claim 1, the limitation “the payment facilitator computing system authenticating the customer based on receiving, via a network, authenticating credentials from the second computing device, the received authenticating credentials being encrypted for security purposes, wherein the authenticating is further based on an agreement of a transaction between the first computing device and the second computing device" fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed function of authenticating a customer based on an agreement of a transaction between the first computing device and the second computing device. Instead, the Specification discloses authenticating a customer based on a username/password or a biometric application such as Touch ID ([0043]). See MPEP 2163. 
By virtue of their dependence, the dependent claims are similarly rejected.

	




	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 11, 16, the limitation “the payment facilitator computing system receiving, from the second computing device via the network, the data included in the code image including an indication that the customer scanned the code image received from a delivery agent to obtain the invoice identifier and the purchase amount and confirmed that the obtained invoice identifier matched an invoice identifier provided by the delivery agent and that the obtained purchase amount matched a purchase amount agreed to in the transaction” renders the scope of the claim indefinite. It is unclear how data included in a code image previously generated by the merchant device can include information about a customer scanning the code image and confirming transaction details: the customer interacts with the code image after the code image has already been generated. For purposes of examination, the limitation will be interpreted as the payment facilitator computing system receiving data that allows for a transaction corresponding to the invoice identifier and purchase amount to be initiated.
By virtue of their dependence, the dependent claims are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0022058 to Labrou in view of United States Patent Application Publication No. 2009/0240598 to Kargman.
As per claims 1, 11, 16, Labrou teaches:
A method for improving security in an online transaction between a merchant and a customer involving a first computing device associated with the merchant, a second computing device associated with the customer and a payment facilitator computing system associated with a payment facilitator, wherein the method comprises: the payment facilitator computing system authenticating the customer based on receiving, via a network, authenticating credentials from the second computing device, the received authenticating credentials being encrypted for security purposes, wherein the authenticating is further based on an agreement of a transaction between the first computing device and the second computing device, wherein the first computing device is configured to produce a code image including an invoice identifier and a purchase amount associated with the transaction; ([0036], “The STS 120 authenticates a mobile device 104 by an authentication parameter(s) 350 to provide an authenticable mobile POS 104. The authentication parameter(s) of the STS is secret information used for encrypting the messages to/from each user 102 mobile POS 104 and provider 106 (POS 103), which are stored in a database storage 203.”; [0057], “Any responses from the STS 120 to the user 102 or provider 106 are encrypted by the STS 120 using the same encryption methods and using the parameters for the destination devices 104, 103 and the TS of the original transaction. Only the intended recipient can decrypt the response message, insuring privacy protection and authentication of the STS 120.”; Fig. 8, [0119] – [0121], [0083] – [0084], “The POS 103 generates a local message via a short-range communication 210 to the phone 104, called the T-Info that contains the transaction ID, the amount and the POS ID... The phone 104 receives the local message from the POS 103 and decodes the data.”, “Local communication is considered to be 1. Image, such as any type of barcode and scanner thereof, camera, scanner, or any combinations thereof at the POS 103 and/or the mobile POS 104. According to an aspect of the embodiments, the barcode system is capable of processing 2-Dimensional barcodes.”)
Furthermore, Applicant attempts to further limit the method by describing characteristics of the code image. However, this is representative of non-functional descriptive material as characteristics of the code image does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of receiving the code image and initiating the transaction using the code image is carried out the same way regardless of the type of data included in the business rule: there is no evidence the characteristics of the code image changes the efficiency or the accuracy or any other characteristic of the receiving and initiating. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
the payment facilitator computing system receiving the code image from the second computing device; ([0121], “The phone 104 receives the local message from the POS 103 and decodes the data… The Phone 104 generates a C-View message 402 containing a full UPTF message for the transaction. The phone sends the C-View message 402 via the cellular network 211 to the STS 120.”)
the payment facilitator computing system initiating the transaction using the data included in the code image and the authentication of the customer, the initiation of the transaction including a payment initiated by the payment facilitator on behalf of the payment facilitator, the payment being settled between the merchant and the payment facilitator computing system. ([0122], “The STS 120 receives the messages 402, 404 from the merchant 103 and the client 104. The STS 120 decodes the messages and verifies the identity of the parties. The STS 120 authorizes the transaction.”; [0034], “In FIG. 2, after the STS 120 extracts the mobile device POS transaction data from the transaction views received from the parties and the STS 120 verifies the received mobile device POS transaction data, further actions may be needed, which, for example, may be realized by the trusted third party 120 interacting with financial institutions associated with the user payer 102 and the provider (merchant) payee 106 to cause the transfer of the specified funds between the user payer 102 and the provider payee 106.”)
Labrou does not explicitly teach, but Kargman teaches:
receiving, from the second computing device via the network, the data included in the code image including an indication that the customer scanned the code image received from a delivery agent to obtain the invoice identifier and the purchase amount and confirmed that the obtained invoice identifier matched an invoice identifier provided by the delivery agent and that the obtained purchase amount matched a purchase amount agreed to in the transaction; ([0026], “The delivery person delivers at 64 the food items to the customer 50 and presents at 66 a visual display of the graphical code for payment to the customer. The customer 50 images the payment code on the delivery person's phone 62 using the customer's mobile phone 52 and instructs the customer's phone 52 to send at 68 the payment 68.”; The Examiner notes the claim interpretation in the 35 USC 112(b) section above. Furthermore, the Examiner notes that settlement of an outstanding invoice via the scanning of the payment code requires that the invoice identifier be included in the code.)
One of ordinary skill in the art would have recognized that applying the known technique of Kargman to the known invention of Labrou would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention of Labrou to agree upon the transaction takes place before provision of goods or services to the customer and scan the code image and initiate the transaction after provision of goods or services to the customer results in an improved invention because applying said technique ensures that the goods or services are properly received by the customer before payment, thus ensuring quality delivery of goods or services from the merchant.
Regarding claim 11, Labrou teaches:
wherein the payment facilitator computing system is adapted to manage user identities for customers and obtain customer authentication; ([0036], “The STS 120 authenticates a mobile device 104 by an authentication parameter(s) 350 to provide an authenticable mobile POS 104. The authentication parameter(s) of the STS is secret information used for encrypting the messages to/from each user 102 mobile POS 104 and provider 106 (POS 103), which are stored in a database storage 203.”)
Regarding claim 16:
An intended use recitation does not impart a patentable distinction if it merely states an intention. Specifically, the limitation "scanning the code image to confirm the obtained invoice identifier matches an invoice identifier provided by the delivery agent and the obtained purchase amount matches a purchase amount used in the transaction (emphasis added)" contains an intended use recitation: the confirmation of the invoice identifier / purchase amount is merely an intended use for the scanning of the code image. Such intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus. See MPEP 2111.04.
As per claim 2, Labrou teaches:
wherein the payment facilitator computing system aggregates a plurality of merchants and receives payments on behalf of merchants in the plurality of merchants. ([0034], “In FIG. 2, after the STS 120 extracts the mobile device POS transaction data from the transaction views received from the parties and the STS 120 verifies the received mobile device POS transaction data, further actions may be needed, which, for example, may be realized by the trusted third party 120 interacting with financial institutions associated with the user payer 102 and the provider (merchant) payee 106 to cause the transfer of the specified funds between the user payer 102 and the provider payee 106.”)
As per claims 3, 17, Labrou teaches:
wherein the customer computing device comprises a digital wallet application, and wherein payment is initiated using transaction card details provided by the digital wallet application. ([0035], [0145], “A UPTF based mobile device POS authenticable transaction system architecture comprises a user 102 operating a UPTF device (also referred to as Universal Pervasive Transaction Device--UPTD), such as a mobile phone 104 loaded with a mobile point of sale (POS) application 109.”, “The mobile user selects an account from the cache of accounts known to the mobile POS application 109.”)
As per claims 5, 18, Kargman teaches:
wherein the second computing device is configured to scan the code image carried by a delivery agent and provide the code image to the payment facilitator computing system; the transaction take place after provision of goods or services to the customer; ([0026], “The delivery person delivers at 64 the food items to the customer 50 and presents at 66 a visual display of the graphical code for payment to the customer. The customer 50 images the payment code on the delivery person's phone 62 using the customer's mobile phone 52 and instructs the customer's phone 52 to send at 68 the payment 68.”)

As per claim 7, Kargman teaches:
wherein agreement upon the transaction takes place before provision of goods or services to the customer, and scanning the code image and initiating the transaction take place after provision of goods or services to the customer; ([0026], “The delivery person delivers at 64 the food items to the customer 50 and presents at 66 a visual display of the graphical code for payment to the customer. The customer 50 images the payment code on the delivery person's phone 62 using the customer's mobile phone 52 and instructs the customer's phone 52 to send at 68 the payment 68.”)

As per claim 8, Kargman teaches:
wherein the code image is provided to a delivery agent for scanning by the customer, and wherein the customer and the delivery agent are notified on success of the transaction. ([0026], “The delivery person delivers at 64 the food items to the customer 50 and presents at 66 a visual display of the graphical code for payment to the customer. The customer 50 images the payment code on the delivery person's phone 62 using the customer's mobile phone 52 and instructs the customer's phone 52 to send at 68 the payment 68.”)
As per claim 9, Kargman teaches:
wherein the transaction comprises payment for goods delivered by the merchant to the customer; ([0018], “This transaction can take place at the door of the user's home during a delivery of goods, for example, or anywhere when payment for services is requested.”)
As per claim 10, Kargman teaches:
wherein the transaction comprises payment for services delivered by the delivery agent to the customer; ([0018], “This transaction can take place at the door of the user's home during a delivery of goods, for example, or anywhere when payment for services is requested.”)
As per claim 12, Labrou teaches:
wherein the payment facilitator computing system is adapted to receive transaction details comprising elements provided by the merchant to the customer as a coded image; ([0121], “The phone 104 receives the local message from the POS 103 and decodes the data… The Phone 104 generates a C-View message 402 containing a full UPTF message for the transaction. The phone sends the C-View message 402 via the cellular network 211 to the STS 120.”)
As per claim 13, Labrou teaches:
wherein the payment facilitator computing system provides a user interface for inclusion in third party systems to allow users of third party applications to be directed to the payment facilitator computing system for performance of a transaction; ([0035], “A UPTF based mobile device POS authenticable transaction system architecture comprises a user 102 operating a UPTF device (also referred to as Universal Pervasive Transaction Device--UPTD), such as a mobile phone 104 loaded with a mobile point of sale (POS) application 109.”)
As per claim 14, Labrou teaches:
wherein the payment facilitator computing system is adapted to receive notification of the success of the transaction, and in turn to provide notification to the customer and the merchant, or an agent of the merchant; ([0122], “The STS sends receipt messages to the merchant 103 using its preferred connection 220 and to the customer 104 over the cellular network 211.”)
As per claim 15, Labrou teaches:
wherein notification of success is provided to a computing device of the agent of the merchant, wherein the agent of the merchant directly provides the goods or services to the customer; ([0012], [0122], “The STS sends receipt messages to the merchant 103 using its preferred connection 220 and to the customer 104 over the cellular network 211.”)
As per claim 20, Labrou teaches:
wherein the customer computing device receives notification on success of the transaction; ([0122], “The STS sends receipt messages to the merchant 103 using its preferred connection 220 and to the customer 104 over the cellular network 211.”)
Labrou does not explicitly teach, but Kargman teaches:
wherein agreement upon the transaction takes place before provision of goods or services to the customer, and scanning the code image and initiating the transaction take place after provision of goods or services to the customer, whereby the code image to provided to a delivery agent for scanning by the customer computing device; ([0026], “The delivery person delivers at 64 the food items to the customer 50 and presents at 66 a visual display of the graphical code for payment to the customer. The customer 50 images the payment code on the delivery person's phone 62 using the customer's mobile phone 52 and instructs the customer's phone 52 to send at 68 the payment 68.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kargman to the known invention of Labrou would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention of Labrou to agree upon the transaction takes place before provision of goods or services to the customer and scan the code image and initiate the transaction after provision of goods or services to the customer results in an improved invention because applying said technique ensures that the goods or services are properly received by the customer before payment, thus ensuring quality delivery of goods or services from the merchant.
Claim 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0022058 to Labrou in view of United States Patent Application Publication No. 2009/0240598 to Kargman, and further in view of United States Patent No. 10,949,830 to Gaudin.
As per claim 4, Labrou as modified does not explicitly teach, but Gaudin teaches:
providing a confirmation that the transaction is authorized to the customer and the delivery agent, wherein based on receiving the confirmation that the transaction is authorized, the delivery agent is configured to deliver one or more goods or services associated with the transaction to the customer; (col 37 line 32 – col 38 line 9, “(5) accept an input from the driver or passenger authorizing payment for the goods or services (such as via wireless communication or data transmission from the autonomous vehicle using a short-range and/or low-energy communication channel); (6) securely transfer funds from the virtual account to a merchant's virtual account (such as via wireless communication with the merchant communication terminal over a short-range communication channel); (7) move the goods or services into proximity of the autonomous vehicle; (8) direct the autonomous vehicle into position to receive the goods or services.”)
One of ordinary skill in the art would have recognized that applying the known technique of Gaudin to the known invention of Labrou as modifed would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction authorization features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide a confirmation that the transaction is authorized to the customer and the delivery agent, wherein based on receiving the confirmation that the transaction is authorized, the delivery agent is configured to deliver one or more goods or services associated with the transaction to the customer, results in an improved invention because applying said technique ensures that the goods or services are only delivered when the payment transaction is authorized and confirmed, thus improving the overall security of the invention.

Claims 6, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0022058 to Labrou in view of United States Patent Application Publication No. 2009/0240598 to Kargman, and further in view of United States Patent Application Publication No. 2013/0238455 to Laracey.
As per claims 6, 19, Labrou as modified does not explicitly teach, but Laracey teaches:
wherein the code image is dynamic, and comprises not only elements associated with the first computing device but also elements that are specific to the transaction; ([0037], “The checkout token is dynamically generated for each transaction.”)
One of ordinary skill in the art would have recognized the substitution of a known prior art element of Laracey for another known prior art element of Labrou as modified would have yielded predicable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a dynamic code image in the secondary reference for the code image in the primary reference. It would have been recognized by one of ordinary skill in the art that the results of the substitution would have been predictable because a dynamic code image functions effectively the same as a generic code image and does not change the functionality of Labrou as modified.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20140236767 to Duggal teaches identifying and purchasing transactions via the use of mobile applications and digital images. The invention includes receiving a digital image of a matrix code. A user identifier associated with the digital image is received. The matrix code is identifying from the digital image. The matrix code can represent a good or a service, a price of the good or the service and/or a merchant identifier selling the good or the service. A fund is caused to be transferred from a user's account to a merchant's account. Optionally, the digital image of the matrix code can be captured by a digital camera in a mobile device of the user. The mobile device can include a user-side application that communicated the digital image and the user identifier. The fund can be obtained with a user's credit card number stored in a database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY HUANG/Primary Examiner, Art Unit 3685